DETAILED ACTION
The amendment to Application Ser. No. 17/260,070 filed on May 6, 2022, has been entered. Claim 10 is cancelled. Claims 1-9 and 11-15 are currently amended. Claims 1-9 and 11-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claim 14 deleting the reference to “a second processing module” has overcome the objection to the drawings set forth in the Non-Final Office Action mailed February 10, 2022. The objection to the drawings is hereby withdrawn.

The amendment to Claims 11, 14 and 15 has eliminated invocation of claim interpretation under 35 U.S.C. 112(f) set forth in the Non-Final Office Action mailed February 10, 2022. Claims 11-15 are no longer interpreted under 35 U.S.C. 112(f).

The amendment to Claims 4, 5, 8 and 10 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed January 12, 2022. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 1, 3-5, 8-11 and 13-15 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed February 10, 2022. New objections for minor informalities, necessitated by the amendment, are set forth in this Office Action.

The amendment to Claims 1, 3-5, 8-11 and 13-15 and cancellation of Claim 10 has overcome, or rendered moot, respectively, the rejection of Claims 1-15 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed February 10, 2022. New grounds of rejection under 35 U.S.C. 112(b), necessitated by the amendment, are set forth in this Office Action.
 
The amendment to Claims 11, 14 and 15 has overcome the rejection of Claims 11-15 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Non-Final Office Action mailed February 10, 2022. The rejection of Claims 11-15 under 35 U.S.C. 112(a) is hereby withdrawn.

The arguments with respect to the rejection of Claims 1, 2, 8, 11, 12, 14 and 15 under 35 U.S.C. 102(a)(1) and Claims 3-7, 9, 10 and 13 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on pages 9-10 of the response filed May 6, 2022, Applicant argues, “Applicant respectfully submits that Gröndal et al. fails at least to disclose 
‘receiving, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by the client device; ... responding to the client device based on the identified at least one media stream and the identified type of control by suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device’, as recited in claim 1. As described by way of example and without limitation in the subject patent application, a server can selectively control (e.g., stop or re-start) the at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by one client device.”
	The Examiner respectfully disagrees. As illustrated in Figure 5 and described in paragraph 117, Gröndal discloses a server (communication node (mixer) 15) receiving (operation 503) from a client device (endpoint device 111b), a control message for requesting to selectively control at least one media stream (PAUSE request requesting to pause the data stream from the sender endpoint device 111a), and further discloses the server responding to the client device (operation 504) by suspending streaming of the at least one media stream to the client device (communication node 115 stops forwarding the data stream from sender endpoint device 111a to receiver endpoint device 111b). As further disclosed in paragraph 117, the communication node may continue to forward the data stream from the sender endpoint device to another receiver endpoint device 111c while the forwarding to endpoint device 111b is paused (operation 511b). The rejections under 35 U.S.C. 102(a)(1) and U.S.C. 103 are maintained.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 15, the words “configured to” should be inserted in line 6 between “a sender” and “transmit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “receiving, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by the client device” in lines 3-5. There is insufficient antecedent basis for the term “the multimedia data which is currently streamed by the client device” in the claims.
Additionally, Claim 1 recites the limitation “responding to the client device based on the identified at least one media stream and the identified type of control by suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device” in lines 12-15. The relationship between “a client device” recited in line 15 and “a client device” introduced in line 3 of the claim is unclear, rendering the claim indefinite.
Dependent Claims 2-7 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
For examination purposes, the terms “the multimedia data which is currently streamed by the client device” recited in line 5 and “a client device” recited in line 15 are interpreted as “multimedia data which is currently streamed by the client device” and “the client device”, respectively.

Additionally, Claim 3 recites the limitation “wherein the control message is formatted in accordance with Transmission Reception Control (TRC) message and categorized as at least one of: a reception-hold message; a reception-resume message; or a single reception control command message for facilitating both reception-hold and reception-resume operation” in lines 1-8. It is unclear what is meant by “in accordance with Transmission Reception Control (TRC) message”, rendering the claim indefinite.
Dependent Claim 4 is rejected for the reasons presented above with respect to rejected Claim 3 in view of its dependence thereon.

Claim 8 recites the limitation “generating a control message for notifying to control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by a client device” in lines 3-5. There is insufficient antecedent basis for the term “the multimedia data which is currently streamed by a client device” in the claims.
Additionally, Claim 8 recites the limitation “suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device” in lines 12-14. The relationship between “a client device” recited in line 14 and “a client device” introduced in line 5 of the claim is unclear, rendering the claim indefinite.
Dependent Claim 9 is rejected for the reasons presented above with respect to rejected Claim 8 in view of its dependence thereon.
For examination purposes, the terms “the multimedia data which is currently streamed by a client device” recited in line 5 and “a client device” recited in line 14 are interpreted as “multimedia data which is currently streamed by a client device” and “the client device”, respectively.

Claim 11 recites the limitation “a receiver configured to receive, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by the client device” in lines 3-6. There is insufficient antecedent basis for the term “the multimedia data which is currently streamed by the client device” in the claims.
Dependent Claims 12 and 13 are rejected for the reasons presented above with respect to rejected Claim 11 in view of their dependence thereon.
For examination purposes, the term “the multimedia data which is currently streamed by the client device” recited in line 5 is interpreted as “multimedia data which is currently streamed by the client device”.

Additionally, insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 3. 

Claim 14 recites the limitation “a processor configured to generate a control message for notifying to control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by a client device” in lines 3-6. There is insufficient antecedent basis for the term “the multimedia data which is currently streamed by the client device” in the claims.
Additionally, Claim 14 recites the limitation “wherein the processor is further configured to suspend or resume the streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device” in lines 14-17. The relationship between “a client device” recited in line 17 and “a client device” introduced in line 6 of the claim is unclear, rendering the claim indefinite.
For examination purposes, the terms “the multimedia data which is currently streamed by the client device” recited in lines 5-6 and “a client device” recited in line 17 are interpreted as “multimedia data which is currently streamed by the client device” and “the client device”, respectively.

Claim 15 recites the limitation “a sender transmit, to a server, a control message for requesting to selectively control at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by the device, wherein the server suspends or resumes streaming of the at least one media stream based on identifying, from the control message, the at least one media stream and a type of control to be performed with respect to the at least one media stream” in lines 6-11. There is insufficient antecedent basis for the term “the multimedia data which is currently streamed by the client device” in the claims.
For examination purposes, the term “the multimedia data which is currently streamed by the client device” recited in line 8 is interpreted as “multimedia data which is currently streamed by the device”.

Examiner’s Note 
The Examiner has noted significant issues supra as to the pending claims 3, 4 and 13 under 35 U.S.C. 112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution. Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gröndal et al., Pub. No. US 2016/0088029 A1, hereby “Gröndal”.

Regarding Claim 1, Gröndal discloses “A method for controlling streaming of multimedia data by a server in a network (Gröndal fig. 5 and paragraphs 32-34: a method for pausing and resuming data streams of a multimedia communication), said method comprising:
receiving, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by the client device (Gröndal fig. 5 and paragraphs 42, 117 and 119: communication node 115, i.e., a server, receives a request message [Fig. 5 - "PAUSE" 503, "RESUME" 507] from RTP receiver endpoint device 111b);
identifying from the control message the at least one media stream, and a type of control to be performed with respect to the at least one media stream (Gröndal figs. 5 and 8 and paragraphs 40, 42 and 146-154: communication node 115 identifies the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request message); and
responding to the client device based on the identified at least one media stream and the identified type of control by suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal fig. 5 and paragraphs 42, 117 and 119: communication node 115 responds to the request message by pausing or resuming streaming of the identified data stream to RTP receiver endpoint device 111b).”

Regarding Claim 2, Gröndal discloses all of the limitations of Claim 1.
Additionally, Gröndal discloses “wherein the plurality of media streams in the multimedia data comprises one or more of: an audio stream; a video stream; a text communication; or a flashwork (Gröndal paragraph 35: the data streams may comprise video and/or audio content data streams).”

Regarding Claim 8, Gröndal discloses “A method for controlling streaming of multimedia data by a server in a network, the method comprising (Gröndal fig. 5 and paragraphs 32-34: a method for pausing and resuming data streams of a multimedia communication), said method comprising:
generating a control message for notifying to control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal fig. 5 and paragraphs 40, 42 and 118-119: communication node 115, i.e., a server, generates a request message to control a data stream of a multimedia communication undergoing streaming by sender endpoint device 111a);
transmitting, to the client device, the control message including a first field indicating the at least one media stream, and a second field indicating a type of control to be performed with respect to the at least one media stream (Gröndal figs. 5 and 8 and paragraphs 40, 42, 118-119 and 146-154: communication node 115 transmits the request message [Fig. 5 - "PAUSE" 523, "RESUME" 527] to sender endpoint device 111a, the request message identifying the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request); and
suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal fig. 5 and paragraphs 40, 42, 117 and 119: communication node 115 pauses or resumes streaming of the identified data stream [Fig. 5 - "RTPtoR1" 504, "RTP" 501b] to RTP receiver endpoint device 111b).”

Regarding Claim 11, Gröndal discloses “A server for controlling streaming of multimedia data in a network (Gröndal figs. 5 and 11 and paragraphs 32-34 and 40-42: communication node 115, i.e., a server, for pausing and resuming data streams of a multimedia communication), the server comprising:
a receiver configured to receive, from a client device, a control message for requesting to selectively control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by the client device (Gröndal fig. 5 and paragraphs 42, 117 and 119: network interface 233 receives a request [Fig. 5 - "PAUSE" 503, "RESUME" 507] message from RTP receiver endpoint device 111b);
a processor configured to identify, from the control message, at least one of: the at least one media stream, and a type of control to be performed with respect to the at least one media stream (Gröndal figs. 5 and 8 and paragraphs 40, 42 and 146-154: processor 231 identifies the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request); and
a sender configured to respond to the client device based on the identified at least one media stream and the identified type of control by suspending or resuming streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by the client device (Gröndal fig. 5 and paragraphs 42 and 117: network interface 233 responds to the request by pausing or resuming streaming of the identified data stream to RTP receiver endpoint device 111b).”

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 2.

Regarding Claim 14, Gröndal discloses “A server for controlling streaming of multimedia data in a network (Gröndal figs. 5 and 11 and paragraphs 32-34 and 40-42: communication node 115, i.e., a server, for pausing and resuming data streams of a multimedia communication), the server comprising:
a processor configured to generate a control message for notifying to control at least one media stream from amongst a plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal fig. 5 and 11 and paragraphs 40, 42 and 118-119: processor 231 generates a request message to control a data stream of a multimedia communication undergoing streaming by sender endpoint device 111a);
a sender configured to transmit, to the client device, the control message including a first field indicating the at least one media stream, and a second field indicating type of control to be performed with respect to the at least one media stream (Gröndal figs. 5, 8 and 11 and paragraphs 40, 42, 118-119 and 146-154: network interface 233 transmits the request message [Fig. 5 - "PAUSE" 523, "RESUME" 527] to sender endpoint device 111a, the request message identifying the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request); and
wherein the processor is further configured to suspend or resume the streaming of the at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by a client device (Gröndal figs. 5 and 11 and paragraphs 40, 42, 117 and 119: processor 231 pauses or resumes streaming of the identified data stream [Fig. 5 - "RTPtoR1" 504, "RTP" 501b] to RTP receiver endpoint device 111b).”

Regarding Claim 15, Gröndal discloses “A device for controlling streaming of multimedia data in a network (Gröndal figs. 5 and 10 and paragraphs 32-34 and 37-39: endpoint device 111 for pausing and resuming data streams of a multimedia communication), the device comprising:
a receiver configured to receive, from at least one content provider, multimedia data, wherein the multimedia data comprises a plurality of media streams (Gröndal fig. 5 and 10 and paragraphs 37-39, 44-48 and 117: network interface 133 receives a multimedia communication comprising a plurality of data streams);
a sender transmit, to a server, a control message for requesting to selectively control at least one media stream from amongst the plurality of media streams in the multimedia data which is currently streamed by the device (Gröndal figs. 5, 8 and 10 and paragraphs 37-39, 44-48, 117 and 119: network interface 133 transmits a request message to control a data stream [Fig. 5 - "PAUSE" 503, "RESUME" 507] to communication node 115, i.e., a server), wherein the server suspends or resumes streaming of the at least one media stream (Gröndal fig. 5 and paragraphs 42, 117 and 119: communication node 115 responds to the request by pausing or resuming streaming of the identified data stream to RTP receiver endpoint device 111b) based on identifying, from the control message, the at least one media stream and a type of control to be performed with respect to the at least one media stream (Gröndal figs. 5 and 8 and paragraphs 40, 42 and 146-154: communication node 115 identifies the data stream [Fig. 8 - SSRC field] and the control to be performed [Fig. 8 - TYPE field] from the request); and
a processor configured to identify a response for the control message (Gröndal figs. 5 and 10 and paragraphs 37-39, 51, 63-67, 117 and 119: processor 131 of endpoint device 111 identifies an acknowledgement message [Fig. 5 – “PACK” 505, “RACK” 509] from communication node 115, wherein the acknowledgement message is generated by the communication node 115 based on the data stream control performed by the communication node in response to the request message sent to the communication node by the endpoint device).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3, 4 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gröndal in view of 3rd Generation Partnership Project (3GPP) Technical Specification 24.581, Release 15, hereby “3GPP”.

Regarding Claim 3, Gröndal discloses all of the limitations of Claim 1.
However, while Gröndal discloses implementation of the method using messages formatted in accordance with the format specified by the Internet Engineering Task Force in Request For Comments (RFC) 4585 (Gröndal fig. 8 and paragraphs 42 and 135-158), Gröndal does not explicitly disclose “wherein the control message is formatted in accordance with Transmission Reception Control (TRC) message and categorized as at least one of: a reception-hold message; a reception-resume message; or a single reception control command message for facilitating both reception-hold and reception-resume operation (emphasis added).”
	In the same field of endeavor, 3GPP discloses a format for messages controlling the transmission of media streams in a network (3GPP § “RTCP: APP message format” and message format” and “9.2.2 Transmission control messages; Table 9.2.2.1-3: Transmission control specific messages sent by both the transmission control server and transmission control participant).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal to utilize messages formatted in accordance with 3GPP TS 24.581 to control the transmission of media streams as taught by 3GPP because doing so constitutes a simple substitution of one known element (messages formatted in accordance with 3GPP TS 24.581) for another (messages formatted in accordance with IETF RFC 4585) to obtain predictable and desirable results (controlling streaming of multimedia streams in the network). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 4, the combination of Gröndal and 3GPP discloses all of the limitations of Claim 3.
Additionally, 3GPP, discloses “wherein the control message is formatted in accordance with Transmission Reception Control (TRC) message and categorized as at least one of: a reception-hold message; a reception-resume message; or a single reception control command message for facilitating both reception-hold and reception-resume operation (3GPP § “RTCP: APP message format” and message format” and“9.2.2 Transmission control messages; Table 9.2.3.1-1: Transmission control specific data fields).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal to utilize messages formatted in accordance with 3GPP TS 24.581 to control the transmission of media streams as taught by 3GPP for the reasons set forth in the rejection of Claim 3.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 3. 

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gröndal in view Shatsky, Pub. No. US 2011/0307624 A1.

Regarding Claim 5, Gröndal discloses all of the limitations of Claim 1.
However, while Gröndal discloses that the RTP endpoint devices may be wireless mobile terminals such as smartphones, tablets or netbook computers that communicate with the communication node over a wireless network, such as a 3G/4G wireless network (Gröndal figs. 9-11 and paragraphs 36-40), Gröndal does not explicitly disclose “wherein the control message is analyzed at a user-network interface (UNI) defining an interface between the client device and a bearer-network.”
In the same field of endeavor, Shatsky discloses “wherein the control message is analyzed at a user-network interface (UNI) defining an interface between the client device and a bearer-network (Shatsky figs. 1, 2 and 5 and paragraphs 17 and 21-26: signaling/control server 192, an interface between the UE and the IP-RAN, analyzes RTSP requests ("PLAY", "PAUSE") received from the UE)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal to implement the communication node at the interface between endpoint devices and the IP Radio Access Network (RAN), i.e., a bearer network, as taught by Shatsky. One of ordinary skill in the art would have been motivated to combine implementing the communication node at the interface between endpoint devices and the IP RAN to conserve resources of the RAN while preventing the session carrying the paused data stream from being dropped (Shatsky paragraphs 28-29). 

Regarding Claim 6, Gröndal discloses all of the limitations of Claim 1.
However, while Gröndal discloses that the RTP endpoint devices may be wireless mobile terminals such as smartphones, tablets or netbook computers that communicate with the communication node over a wireless network, such as a 3G/4G wireless network (Gröndal figs. 9-11 and paragraphs 36-40), Gröndal does not explicitly disclose “wherein the responding comprises at least one of: de-allocating a bearer-service with respect to the at least one media stream; or downgrading a bearer-bandwidth associated with the at least one media stream.”
In the same field of endeavor, Shatsky discloses “wherein the responding comprises at least one of: de-allocating a bearer-service with respect to the at least one media stream; or downgrading a bearer-bandwidth associated with the at least one media stream (Shatsky fig. 2 and paragraphs 21, 28-29 and 32-34: bearer resources allocated to a media stream are released/deallocated while playback of the media stream is paused)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal to deallocate resources of the IP RAN, i.e., a bearer-service, allocated to a paused data stream as taught by Shatsky. One of ordinary skill in the art would have been motivated to combine deallocating resources of the IP RAN allocated to a paused data stream to conserve resources of the RAN when the data stream is not being streamed (Shatsky paragraphs 28-29). 

Regarding Claim 7, Gröndal discloses all of the limitations of Claim 1.
However, while Gröndal discloses that the RTP endpoint devices may be wireless mobile terminals such as smartphones, tablets or netbook computers that communicate with the communication node over a wireless network, such as a 3G/4G wireless network (Gröndal figs. 9-11 and paragraphs 36-40), Gröndal does not explicitly disclose “wherein the responding comprises at least one of: re-allocating a bearer-service with respect to the at least one media stream; or upgrading a bearer-bandwidth associated with the at least one media stream.”
In the same field of endeavor, Shatsky discloses “wherein the responding comprises at least one of: re-allocating a bearer-service with respect to the at least one media stream; or upgrading a bearer-bandwidth associated with the at least one media stream (Shatsky fig. 5 and paragraphs 21, 28 and 42-43: bearer resources are reacquired/reallocated to a media stream when playback of the media stream is to be resumed)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal to reallocate resources of the IP RAN, i.e., a bearer-service, to the data stream when streaming is resumed as taught by Shatsky. One of ordinary skill in the art would have been motivated to combine reallocating resources of the IP RAN to the data stream when streaming is resumed to conserve resources of the RAN when the data stream is not being streamed (Shatsky paragraphs 28-29). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gröndal in view of Nyberg et al., Pub. No. US 2013/0339451 A1, hereby “Nyberg”.

Regarding Claim 9, Gröndal discloses all of the limitations of Claim 8.
However, while Gröndal discloses that the communication node generates the request message to pause/resume streaming of a data stream (Gröndal fig. 5 and paragraphs 40, 42 and 118-119), Gröndal does not explicitly disclose “wherein the control message is generated based on at least one of: network congestion preventing streaming of one or more media streams in the multimedia data; or an urgency associated with communication of a particular one or more media streams within the multimedia data.”
In the same field of endeavor, Nyberg discloses a server that generates commands to control streaming of one or more source streams that are part of a multimedia conference based on detection of a congestion condition, i.e., network congestion preventing streaming, and a priority associated with the one or more source streams, i.e., an urgency associated with a particular source stream (Nyberg fig. 1 and paragraphs 43-51: server 10 generates control commands to stop the sending of or reduce the bandwidth of source streams 26 based on detecting congestion in the host network 20, wherein the source streams are selected based on associated priorities).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Gröndal to generate, by the communication node, the request message to pause or resume streaming of a particular data stream based on network congestion and a priority associated with the data stream as taught by Nyberg. One of ordinary skill in the art would have been motivated to combine generating, by the communication node, the request to pause or resume streaming of a particular data stream based on network congestion and a priority associated with the data stream to reduce the amount of network traffic consumed by the multimedia communication while minimizing the impact on the quality of experience of the multimedia communication (Nyberg paragraph 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449